17-167-cr
     Shabazz v. United States of America

 1                       UNITED STATES COURT OF APPEALS 
 2                           FOR THE SECOND CIRCUIT 
 3    
 4                                     August Term, 2017 
 5    
 6              (Argued: February 26, 2018            Decided: April 26, 2019) 
 7    
 8                                     Docket No. 17‐167 
 9    
10                                       
11                  _____________________________________ 
12                                       
13           AL‐MALIK FRUITKWAN SHABAZZ, fka Edward Levi Singer, 
14                                       
15                            Petitioner‐Appellee, 
16                                       
17                                     v. 
18                                       
19                      UNITED STATES OF AMERICA, 
20                                       
21                           Respondent‐Appellant. 
22                  _____________________________________ 
23    
24   Before:         
25    
26                  KATZMANN, Chief Judge, LEVAL, Circuit Judge, and BERMAN, 
27                  District Judge.* 
28    
29          Petitioner Al‐Malik Fruitkwan Shabazz petitions for rehearing of our 
30   decision of January 4, 2019, in which we concluded that his prior convictions 
31   for robbery under Con. Gen. Stat. § 53a‐133 qualify as predicates under the 
32   Force Clause of the Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. 
33   § 924(e), and reinstated his original ACCA sentence. Held, the petition for 
34   rehearing is DENIED. 
35                                           


     * Judge Richard M. Berman, United States District Court for the Southern 
     District of New York, sitting by designation.  
 1                                             CHARLES F. WILLSON, Federal 
 2                                             Defender’s Office, Hartford, CT, for 
 3                                             Petitioner‐Appellee.  
 4                                              
 5                                             JOCELYN COURTNEY KAOUTZANIS (Marc 
 6                                             H. Silverman, on the brief), on behalf of 
 7                                             Deirdre M. Daly, United States 
 8                                             Attorney, District of Connecticut, New 
 9                                             Haven, CT, for Respondent‐Appellant. 
10                                              
11   LEVAL, Circuit Judge: 

12          Petitioner  Al‐Malik  Fruitkwan  Shabazz  petitions  for  rehearing  of  our 

13   decision  of  January  4,  2019,  in  which  we  ruled  that  his  prior  Connecticut 

14   convictions  for  robbery  under  Con.  Gen.  Stat.  § 53a‐133  qualify  as  predicate 

15   convictions under the Force Clause of the Armed Career Criminal Act of 1984 

16   (“ACCA”),  18  U.S.C.  § 924(e),  and  reinstated  his  original  ACCA‐based 

17   sentence. See Shabazz v. United States, 912 F.3d 73 (2d Cir. 2019). He contends 

18   that  our  disposition  is  incompatible  with  our  prior  holding  in  Villanueva  v. 

19   United States, 893 F.3d 123 (2d Cir. 2018) and with the Supreme Court’s ruling 

20   in Pepper v. United States, 562 U.S. 476 (2011), and that we could not lawfully 

21   reinstate the original sentence that may have been imposed in reliance on an 

22   ACCA  provision  since  found  to  be  unconstitutional,  because  such  reliance 

23   would have been a “structural error” not amenable to harmless error analysis. 



                                                2 
                                                  
 1   We  assume  familiarity  with  the  facts  set  forth  in  the  January  4  opinion.  We 

 2   reject Shabazz’s arguments and deny his motion.  

 3          1. Shabazz misreads Villanueva. While he is correct that in Villanueva we 

 4   remanded for resentencing, rather than direct the District Court to reimpose 

 5   the original sentence that had impermissibly relied on ACCA’s now‐defunct 

 6   “Residual  Clause,”  Johnson  v.  Unites  States,  153  S.  Ct.  2551  (2015)  (“2015 

 7   Johnson”) (striking down the Residual Clause as unconstitutionally vague), we 

 8   neither  ruled  nor  suggested  that  the  latter  course  would  have  been 

 9   impermissible,  much  less  ruled  that  future  courts  in  similar  circumstances 

10   should follow the same course. The decision to remand for resentencing was 

11   discretionary. See Villanueva, 893 F.3d at 132 n.12 (“Because we have remanded 

12   for  resentencing,  we  need  not  determine  whether  the  District  Court’s  pre‐

13   Johnson error of using the residual clause in imposing the original sentence was 

14   a  structural  or  harmless  error.”).  While  it  is  true  that  we  observed  that  the 

15   district  court’s  duty  on  remand  would  be  “to  sentence  the  defendant  as  he 

16   stands  before  the  court  on  the  day  of  sentencing,”  id.  at  132  (quoting  United 

17   States  v.  Bryson,  229  F.3d  425,  426  (2d  Cir.  2000)),  that  obligation  was  a 

18   consequence  of  our  decision  to  remand  for  a  full  resentencing.  It  was  not 



                                                 3 
                                                   
 1   compelled  by  the  fact  that  the  original  sentence  was  passed  in  reliance  on  a 

 2   statutory provision later found to be unconstitutional, nor by the fact that the 

 3   district  court  had  vacated  the  original  sentence  (based  on  its  erroneous 

 4   conclusion that the Force Clause did not apply to Villanueva’s convictions).  

 5          2. Shabazz also misconstrues Pepper. In Pepper, the Court of Appeals for 

 6   the Eighth Circuit had remanded to a district court for resentencing in light of 

 7   the Supreme Court’s intervening decision in United States v. Booker, 543 U.S. 220 

 8   (2005). On remand, the district court granted a downward variance based on 

 9   evidence  of  the  defendant’s  rehabilitation  in  prison  since  the  time  of  the 

10   original  sentence.  The  Eighth  Circuit  reversed,  holding  that  “post‐sentence 

11   rehabilitation is an impermissible factor to consider in granting a downward 

12   variance.” Pepper, 562 U.S. at 484‐85 (quoting Pepper v. United States, 518 F.3d 

13   949,  953  (8th  Cir.  2008)).    The  Supreme  Court  reversed  the  Eighth  Circuit, 

14   concluding  that  the  Court  of  Appeals  “erred  in  categorically  precluding  the 

15   District Court from considering evidence of [the defendant’s] postsentencing 

16   rehabilitation after his initial sentence was set aside on appeal.” Id. at 504. The 

17   Supreme Court explained that,  upon  a remand  for  a  plenary  resentencing, a 

18   sentencing court must be allowed to consider the mandatory sentencing factors 



                                                 4 
                                                   
 1   in 18 U.S.C. § 3553(a) as of the time of imposition of the new sentence, and, if 

 2   appropriate, to grant a departure or variance based on the defendant’s conduct 

 3   since the original sentencing. Pepper expressly clarified that it did not “mean to 

 4   preclude courts of appeals from issuing remand orders, in appropriate cases, 

 5   that may render evidence of postsentencing rehabilitation irrelevant in light of 

 6   the narrow purposes of the remand proceeding.” Id. at 505 n.17. In sum, Pepper 

 7   held that where a Court of Appeals remands for a plenary resentencing, the 

 8   district court must be allowed to consider the facts as they are at the time of 

 9   imposing  the  new  sentence.  Pepper  did  not  preclude  remands  that  would 

10   reopen  only  limited  aspects  of  the  previously  imposed  sentence,  much  less 

11   require a full resentencing in cases such as this one, where the court concludes 

12   that the aspect of the sentence attacked as erroneous was in fact mandated by 

13   law, even if for a reason that differs from that given by the sentencing court.  

14         3. Nor is Shabazz correct that a sentencing court’s reliance on ACCA’s 

15   Residual Clause, later determined to be unconstitutional, would be a structural 

16   error not susceptible to harmless error analysis. Categories of error found by 

17   the  Supreme  Court  to  be  “structural”  ordinarily  relate  to  “certain  basic, 

18   constitutional  guarantees  that  should  define  the  framework  of  any  criminal 



                                              5 
                                                
 1   trial.” See Weaver v. Massachusetts, 137 S. Ct. 1899, 1907 (2017). The conclusion 

 2   that  an  error  is  structural  depends  on  it  being  one  of  the  “rare  cases,”  see 

 3   Washington  v.  Recuenco,  548  U.S.  212,  218  (2006),  where  the  error  is  “per  se 

 4   prejudicial,” Lainfiesta v. Artuz, 253 F.3d 151, 157 (2d Cir. 2001), “infect[ing] the 

 5   entire  [proceeding],”  Brecht  v.  Abrahamson,  507  U.S.  619,  630  (1993),  and 

 6   “necessarily render[ing] a criminal [proceeding] fundamentally unfair or . . . 

 7   unreliable,”  Recuenco,  supra,  at  218.1    The  Supreme  Court  has,  however, 

 8   “repeatedly recognized that the commission of a constitutional error . . . alone 

 9   does not entitle a defendant to automatic reversal.” Id.  

10          Assuming  that  the  District  Court  relied  on  the  Residual  Clause  in 

11   originally sentencing Shabazz (as it later concluded that it probably had), there 

12   is no reason to consider that error structural. The ACCA enhancement applies 

13   under the Force Clause in exactly the same, quantifiable manner that it would 

14   have  under  the  Residual  Clause.  To  the  extent  the  court  concluded  it  was 

15   required  to  impose  a  sentence  of  at  least  15  years’  imprisonment,  and  that 

16   ACCA’s provisions affecting the calculation of a defendant’s offense level and 


     1  Errors  categorized  by  the  Supreme  Court  as  structural  have  included 
     complete  denial  of  counsel,  a  biased  trial  judge,  racial  discrimination  in  the 
     selection of a grand jury, denial of self‐representation at trial, denial of public 
     trial, and a defective reasonable‐doubt instruction. Recuenco, 548 U.S. at 218 n.2.  
                                                6 
                                                  
 1   criminal  history  category  applied  to  Shabazz,  that  conclusion  was  correct. 

 2   Notwithstanding  the  fact  that  the  court  may  have  relied  on  a  provision  of 

 3   ACCA  later  determined  to  be  unconstitutional,  the  same  conclusion  was 

 4   compelled  by  the  Force  Clause.  The  court’s  reliance  on  the  Residual  Clause 

 5   rather than the Force Clause resulted in no prejudice, much less “fundamental[] 

 6   unfair[ness] or unreliab[ility].” See id. at 219.  If the district court had based its 

 7   original sentence on the conclusion that ACCA applied under the Force Clause, 

 8   there would have been no error at all. 

 9         We  have  considered  Shabazz’s  other  arguments  and  find  them  to  be 

10   unpersuasive. 

11                                     CONCLUSION 

12         For the foregoing reasons, the Petition for Rehearing is hereby DENIED. 




                                               7